Case 1:19-cv-00331-LO-MSN Document 157-2 Filed 02/24/21 Page 1 of 8 PageID# 2234




                            EXHIBIT A
                                                                                                         OMB Control No.: 2127-0004
     Case 1:19-cv-00331-LO-MSN Document 157-2 Filed 02/24/21 Page 2 of 8 PageID# 2235
Part 573 Safety Recall Report                                                           18V-329

      Manufacturer Name : Volkswagen Group of America, Inc.
        Submission Date : JUL 23, 2018
       NHTSA Recall No. : 18V-329
  Manufacturer Recall No. : 01C5/01C6


 Manufacturer Information :                                           Population :
 Manufacturer Name : Volkswagen Group of America, Inc.                  Number of potentially involved : 252
          Address : 3800 Hamlin Road                                  Estimated percentage with defect : 100 %
                    Auburn Hills MI 48326
    Company phone : 1-800-893-5298


Vehicle Information :

                Vehicle 1 : 2012-2016 Volkswagen Eos
             Vehicle Type :
               Body Style :
             Power Train : NR
  Descriptive Information : 01C5 - Recalled vehicles are zero-series vehicles (very early production vehicles).
                            Volkswagen has discovered that documentation about some of the possible
                            modification(s) made to these vehicles during their internal use period may be
                            incomplete. Because of this, Volkswagen cannot verify that the vehicles comply with
                            all applicable regulatory requirements. The recalled vehicles differ from non-recalled
                            vehicles in that the actual build status of the recalled population was not properly
                            documented in Volkswagen's IT systems.
        Production Dates : FEB 16, 2011 - APR 02, 2015
            VIN Range 1 : Begin : WVWFW7AH1CV000781 End : WVWBW8AH4GV000011                              ✔   Not sequential

                Vehicle 2 : 2013-2016 Volkswagen CC (F)
             Vehicle Type :
               Body Style :
             Power Train : NR
  Descriptive Information : 01C5 - Recalled vehicles are zero-series vehicles (very early production vehicles).
                            Volkswagen has discovered that documentation about some of the possible
                            modification(s) made to these vehicles during their internal use period may be
                            incomplete. Because of this, Volkswagen cannot verify that the vehicles comply with
                            all applicable regulatory requirements. The recalled vehicles differ from non-recalled
                            vehicles in that the actual build status of the recalled population was not properly
                            documented in Volkswagen's IT systems.
        Production Dates : JAN 19, 2012 - NOV 18, 2015
            VIN Range 1 : Begin : WVWAP7AN9DE500024 End : WVWKP7AN1GE509289                              ✔   Not sequential

                Vehicle 3 : 2012-2012 Volkswagen CC


                        The information contained in this report was submitted pursuant to 49 CFR §573
    Case 1:19-cv-00331-LO-MSN Document 157-2 Filed 02/24/21 Page 3 of 8 PageID# 2236
Part 573 Safety Recall Report                                                         18V-329                       Page 2




            Vehicle Type :
              Body Style :
            Power Train : NR
 Descriptive Information : 01C5 - Recalled vehicles are zero-series vehicles (very early production vehicles).
                           Volkswagen has discovered that documentation about some of the possible
                           modification(s) made to these vehicles during their internal use period may be
                           incomplete. Because of this, Volkswagen cannot verify that the vehicles comply with
                           all applicable regulatory requirements. The recalled vehicles differ from non-recalled
                           vehicles in that the actual build status of the recalled population was not properly
                           documented in Volkswagen's IT systems.

       Production Dates : MAR 02, 2011 - MAR 02, 2011
           VIN Range 1 : Begin : WVWNN7AN9CE507027 End : WVWHN7ANXCE508202                             ✔   Not sequential

               Vehicle 4 : 2011-2013 Volkswagen GTI (A6)
            Vehicle Type :
              Body Style :
            Power Train : NR
 Descriptive Information : 01C5 - Recalled vehicles are zero-series vehicles (very early production vehicles).
                           Volkswagen has discovered that documentation about some of the possible
                           modification(s) made to these vehicles during their internal use period may be
                           incomplete. Because of this, Volkswagen cannot verify that the vehicles comply with
                           all applicable regulatory requirements. The recalled vehicles differ from non-recalled
                           vehicles in that the actual build status of the recalled population was not properly
                           documented in Volkswagen's IT systems.
       Production Dates : FEB 25, 2011 - APR 17, 2013
           VIN Range 1 : Begin : WVWFV7AJ2BW218372 End : WVWED7AJ6DW134105                             ✔   Not sequential

               Vehicle 5 : 2015-2015 Volkswagen e-Golf
            Vehicle Type :
              Body Style :
            Power Train : NR
 Descriptive Information : 01C5 - Recalled vehicles are zero-series vehicles (very early production vehicles).
                           Volkswagen has discovered that documentation about some of the possible
                           modification(s) made to these vehicles during their internal use period may be
                           incomplete. Because of this, Volkswagen cannot verify that the vehicles comply with
                           all applicable regulatory requirements. The recalled vehicles differ from non-recalled
                           vehicles in that the actual build status of the recalled population was not properly
                           documented in Volkswagen's IT systems.
       Production Dates : MAY 21, 2014 - NOV 13, 2014

               Vehicle 6 : 2011-2016 Volkswagen Golf (A6)
            Vehicle Type :
              Body Style :
            Power Train : NR

                      The information contained in this report was submitted pursuant to 49 CFR §573
    Case 1:19-cv-00331-LO-MSN Document 157-2 Filed 02/24/21 Page 4 of 8 PageID# 2237
Part 573 Safety Recall Report                                                         18V-329                       Page 3




 Descriptive Information : 01C5 - Recalled vehicles are zero-series vehicles (very early production vehicles).
                           Volkswagen has discovered that documentation about some of the possible
                           modification(s) made to these vehicles during their internal use period may be
                           incomplete. Because of this, Volkswagen cannot verify that the vehicles comply with
                           all applicable regulatory requirements. The recalled vehicles differ from non-recalled
                           vehicles in that the actual build status of the recalled population was not properly
                           documented in Volkswagen's IT systems.
       Production Dates : MAR 02, 2011 - OCT 27, 2015
           VIN Range 1 : Begin : WVWMM7AJ8BW228527 End : WVWUF7AU8GW138533                             ✔   Not sequential

               Vehicle 7 : 2011-2014 Volkswagen Touareg (New)
            Vehicle Type :
              Body Style :
            Power Train : NR
 Descriptive Information : 01C5- Recalled vehicles are zero-series vehicles (very early production vehicles).
                           Volkswagen has discovered that documentation about some of the possible
                           modification(s) made to these vehicles during their internal use period may be
                           incomplete. Because of this, Volkswagen cannot verify that the vehicles comply with
                           all applicable regulatory requirements. The recalled vehicles differ from non-recalled
                           vehicles in that the actual build status of the recalled population was not properly
                           documented in Volkswagen's IT systems.
       Production Dates : OCT 28, 2010 - FEB 12, 2014
           VIN Range 1 : Begin : WVGFG9BP2BD002456 End : WVGDP9BP9ED009335                             ✔   Not sequential

               Vehicle 8 : 2015-2015 Volkswagen Touareg (GP)
            Vehicle Type :
              Body Style :
            Power Train : NR
 Descriptive Information : 01C5 - Recalled vehicles are zero-series vehicles (very early production vehicles).
                           Volkswagen has discovered that documentation about some of the possible
                           modification(s) made to these vehicles during their internal use period may be
                           incomplete. Because of this, Volkswagen cannot verify that the vehicles comply with
                           all applicable regulatory requirements. The recalled vehicles differ from non-recalled
                           vehicles in that the actual build status of the recalled population was not properly
                           documented in Volkswagen's IT systems.
       Production Dates : OCT 02, 2014 - NOV 10, 2014
           VIN Range 1 : Begin : WVGEP9BP0FD001288 End : WVGEG9BP9FD003086                             ✔   Not sequential

               Vehicle 9 : 2012-2015 Volkswagen Tiguan
            Vehicle Type :
              Body Style :
            Power Train : NR
 Descriptive Information : 01C5 - Recalled vehicles are zero-series vehicles (very early production vehicles).
                           Volkswagen has discovered that documentation about some of the possible
                           modification(s) made to these vehicles during their internal use period may be

                      The information contained in this report was submitted pursuant to 49 CFR §573
    Case 1:19-cv-00331-LO-MSN Document 157-2 Filed 02/24/21 Page 5 of 8 PageID# 2238
Part 573 Safety Recall Report                                                         18V-329                       Page 4




                            incomplete. Because of this, Volkswagen cannot verify that the vehicles comply with
                            all applicable regulatory requirements. The recalled vehicles differ from non-recalled
                            vehicles in that the actual build status of the recalled population was not properly
                            documented in Volkswagen's IT systems.
       Production Dates : FEB 28, 2011 - DEC 23, 2014
           VIN Range 1 : Begin : WVGBV7AX5CW000006 End : WVGAV7AX3FW567184                             ✔   Not sequential

             Vehicle 10 : 2013-2015 Volkswagen Golf (A6)
            Vehicle Type :
              Body Style :
            Power Train : NR
 Descriptive Information : 01C6 - Recalled vehicles are zero-series vehicles (very early production vehicles).
                           Volkswagen has discovered that documentation about some of the possible
                           modification(s) made to these vehicles during their internal use period may be
                           incomplete. Because of this, Volkswagen cannot verify that the vehicles comply with
                           all applicable regulatory requirements. The recalled vehicles differ from non-recalled
                           vehicles in that the actual build status of the recalled population was not properly
                           documented in Volkswagen's IT systems.

       Production Dates : MAR 22, 2012 - NOV 08, 2014
           VIN Range 1 : Begin : WVWAB7AJ1DW000025 End : WVWLF7AU3FW140152                             ✔   Not sequential

             Vehicle 11 : 2012-2012 Volkswagen Tiguan
            Vehicle Type :
              Body Style :
            Power Train : NR
 Descriptive Information : 01C6 - Recalled vehicles are zero-series vehicles (very early production vehicles).
                           Volkswagen has discovered that documentation about some of the possible
                           modification(s) made to these vehicles during their internal use period may be
                           incomplete. Because of this, Volkswagen cannot verify that the vehicles comply with
                           all applicable regulatory requirements. The recalled vehicles differ from non-recalled
                           vehicles in that the actual build status of the recalled population was not properly
                           documented in Volkswagen's IT systems.

       Production Dates : JUN 23, 2011 - JUN 23, 2011
           VIN Range 1 : Begin : WVGAV7AXXCW500173 End : WVGAV7AXXCW500173                                 Not sequential




                      The information contained in this report was submitted pursuant to 49 CFR §573
      Case 1:19-cv-00331-LO-MSN Document 157-2 Filed 02/24/21 Page 6 of 8 PageID# 2239
Part 573 Safety Recall Report                                                           18V-329               Page 5




Description of Noncompliance :

             Description of the A small number of zero-series vehicles (very early production vehicles) were
              Noncompliance : sold as used after they were no longer needed for internal use. Volkswagen has
                                discovered that documentation about possible modification(s) made during the
                                internal use period may be incomplete. Because of this, Volkswagen cannot
                                verify that the vehicles comply with all applicable regulatory requirements. Out
                                of an abundance of caution, Volkswagen has decided to repurchase and remove
                                the affected vehicles from the market. Volkswagen is not aware of any
                                accidents or injuries as a result of this issue.
                     FMVSS 1 : NR
                     FMVSS 2 : NR
 Description of the Safety Risk : Volkswagen cannot verify that the vehicles comply with all applicable
                                  regulatory requirements. Out of an aubndance of caution, Volkswagen has
                                  decided to repurchase and remove the affected vehicles from the market.
                                  Due to the missing documentation and unknown potential for modifications
                                  made during internal use, Volkswagen cannot specifically identify a safety
                                  risk. Volkswagen is not aware of any accidents or injuries as a result of this
                                  issue.
      Description of the Cause : The established processes to ensure complete documentation of modification
                                  (s) made during internal vehicle use were not properly followed.
  Identification of Any Warning NR
                 that can Occur :




Supplier Identification :

 Component Manufacturer
     Name : Volkswagen Group of America
  Address : 3800 Hamlin Road
            Auburn Hills MICHIGAN 48326
  Country : United States




Chronology :
 August 2016: Internal revision report detected pre- and zero-series vehicles sold to customers. For these
 vehicles at that point usage documentation was unknown
 September 2016: Topic was presented in pre-Product Safety Committee of Volkswagen AG. Additional details
 were requested.
 November 2016: Topic was presented to Product Safety Committee of Volkswagen AG. Decision to repurchase
 pre-series vehicles (no US vehicles were affected). Dealer reports showed that some of these vehicles couldn't
 be repaired due to diagnosis problems or couldn't be adapted after parts replacement. Analysis started in
 order to understand and research status of zero-series vehicles.


                        The information contained in this report was submitted pursuant to 49 CFR §573
     Case 1:19-cv-00331-LO-MSN Document 157-2 Filed 02/24/21 Page 7 of 8 PageID# 2240
Part 573 Safety Recall Report                                                          18V-329                 Page 6




 April 2017: Topic presented in Product Safety Committee of Volkswagen AG. First analysis results were
 presented. High complexity due to various hardware/software combinations was detected, of which not all
 could be identified in IT systems. Task started to cluster hardware/software combinations in order to identify
 all possible combinations and to evaluate impact.
 September 2017: Topic presented in Product Safety Committee of Volkswagen AG; presentation of results of
 clustering task. Evaluation presented how zero-series vehicles could be identified at time of workshop repair
 visit to support dealer. Task to develop a more detailed clustering to get a better understanding of the
 hardware/software combinations.
 May 09, 2018: Topic presented in Product Safety Committee of Volkswagen AG were the decision to recall
 certain zero-series vehicles due to unknown actual vehicle configuration due to missing/incomplete
 documentation was made. The recall decision was not based on a confirmed safety risk but was based on the
 fact that the actual vehicle configuration and compliance with applicable standards is unknown. Vehicles may
 or may not be repairable with replacement parts or existing software updates.




Description of Remedy :

   Description of Remedy Program : Volkswagen has identified a list of approximately 233 zero-series vehicles
                                   that are unable to be repaired with parts or software updates, and will
                                   offer to repurchase these vehicles. The remaining affected vehicles will be
                                   repaired with updated parts/software as needed to bring them up to
                                   required production standards. Volkswagen is not planning to offer a
                                   reimbursement program under this recall.
    How Remedy Component Differs The recalled vehicles are zero-series vehicles with an unknown vehicle
        from Recalled Component : configuration that may not comply with all applicable regulatory
                                  requirements. Volkswagen will offer to repurchase or repair (if possible)
                                  the affected vehicles. Vehicles not included in this recall are zero-series
                                  vehicles that have received modification(s) that were properly
                                  documented as per internal processes/requirements.
Identify How/When Recall Condition Vehicles may have been modified during internal use after production was
        was Corrected in Production : completed.

                                       In August 2016, processes were been implemented in internal IT systems
                                       to prevent the sale of special build (e.g. zero-series vehicles) to consumers.

                                       In August 2017, new organizational/process instructions were enacted.
                                       New processes ensure that only vehicles conforming to series
                                       configuration may be released for sale to consumers.


Recall Schedule :
     Description of Recall Schedule : Dealer/Owner notification anticipated by July 2018
  Planned Dealer Notification Date : JUL 12, 2018 - JUL 12, 2018
  Planned Owner Notification Date : JUL 13, 2018 - JUL 13, 2018



                       The information contained in this report was submitted pursuant to 49 CFR §573
    Case 1:19-cv-00331-LO-MSN Document 157-2 Filed 02/24/21 Page 8 of 8 PageID# 2241
Part 573 Safety Recall Report                                                          18V-329          Page 7




 * NR - Not Reported




                       The information contained in this report was submitted pursuant to 49 CFR §573
